Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-21 are pending.  
Priority
Instant application 17259268, filed 01/11/2021 claims benefit as follows:

    PNG
    media_image1.png
    67
    387
    media_image1.png
    Greyscale
.
Information Disclosure Statement
	All references from the IDS received 01/01/2021 have been considered unless marked with a strikethrough.
Response to Applicant Amendment/Argument
In the response received 5/19/2022, Applicant elects group I, claims 1-18 with traverse.  With respect to the specie election Applicant elects:

    PNG
    media_image2.png
    171
    620
    media_image2.png
    Greyscale

	Although elected with traverse, there are no arguments present.  Thus, the restriction is deemed proper and therefore made FINAL.
	Claims 19-21 are withdrawn from consideration as not reading on an elected group.
If the elected specie is not identified in the art then Examiner will expand his search to additional species.
Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-11, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-5731458 (“the ‘458 patent”, made of record on the IDS) in view of US-2254182 (“the ‘182 patent”) and in view of US-20020016486 (“the ‘486 publication”, made of record on the IDS).
The ‘458 patent teaches a process of thermally cracking a carbamic ester to form an isocyanate and a hydroxyl compound which comprises:

    PNG
    media_image3.png
    239
    270
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    226
    252
    media_image4.png
    Greyscale
.
Thus, the ‘458 patent teaches thermally cracking the carbamic esters at a temperature of 150 to 400 C, separating the products having of at least 95% purity, into alcohol and isocyantate fractions to at least 90% by weight, and taking the compounds off through a side stream:
One of the two product streams is taken off as a side stream, wherein an optimum profile can be achieved by the reflux separator.

Further, the ‘458 patent teaches removing from the outlet in the evaporator zone an amount of the high boiling compound and the compound is collected.
The ‘458 patent fails to teach a length ratio of the bottom part of the distillation column to the length of the top part of the distillation column is from about 2:1 to about 10:1. 
The ‘182 patent relates to optimizing the composition and quantity of side streams withdrawn from distillation columns.  Further, the ‘182 patent teaches that the placement of the side stream is a result effective variable.  Specifically, the ‘182 patent teaches from column 1:
 
    PNG
    media_image5.png
    266
    271
    media_image5.png
    Greyscale
.
It would have been prima facie obvious to one having ordinary skill in the art to optimize the position of the side stream because such positioning is known to impact the ratio of desired fraction in the distillation.  One skilled in the art would expect success because the ‘182 patent relates to distillation generally and the ‘182 patent also teaches distillation.  There is motivation to optimize the desired fraction in a distillation to have an improved product composition.
The combination fails to teach overlapping substrates.
The ‘486 publication teaches that silicon isocyanates can be made in a similar fashion to the primary reference with the same reaction scheme, [0052] – [0053] where a catalyst is applied.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B of KSR applies, substituting one known substrate known to undergo the method for producing isocyanates versus another.  A genus of substrates can be found at [0052]-[0053] and species can be found from [0073]-[0016] including preferred members.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.
With respect to claims 2, this claim is rejected because as stated above, the side stream position is a result effective variable one skilled in the art would expect modification of the location of the side stream to impact the product quality.
The ‘458 patent teaches continuous (claim 3, col 2, lines 44-45 for example), the ‘486 publication teaches overlapping structural substrates which lead to overlapping products given the mechanism (claims 4-6, col. 5, lines 1 to 60 for example),  cracking at about 300 degrees C (‘458 patent, claim 6, 150-400 degrees C), catalyst (claim 7 of the ‘458 patent, instant claim 8), solvent (claim 3 of the ‘458 patent, claim 9), removing “heavies” from the bottom (claim 2 of the ‘458 patent, instant claim 10), introducing reactants to top (claim 1 of the ‘458 patent for example, instant claim 11), step c of claim 1 of the ‘486 patent teaches that the isocyanate is at least 90% which overlaps with about 92% (claim 13), yields as high as 99% of product (col 8, 20-25 for example, claim 14-15),  the exit point of the side stream was already discussed above and that position is a result effective variable (claim 16), the side stream product in the example in the ‘458 patent had 98.2% product and 1.6% semi-cracked product (claim 17), single distillation column (the ‘458 patent teaches a distillation column and the ‘182 patent teaches a distillation column).
Claim Objections
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The column of the ‘182 patent fails to teach or suggest this further comprising step of step C.
Conclusion
	No claims allowed.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CLINTON A BROOKS/Primary Examiner, Art Unit 1622